DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nummila (U.S PG Pub 20150079411 A1) and Levendusky et al (U.S Patent 5919517) and Sinsel et al (U.S PG Pub 20010009718 A1) and Kaufman - 'Introduction to Aluminum Alloys and Tempers' (see NPL attached) and Siemen et al (U.S PG Pub 20150202843 A1).
Regarding claim 1, Nummila is drawn to the art of an article comprising a substrate being a metal substrate and a polymer layer (PL) which is extrusion coated on the substrate, with the polymer layer comprising a polyolefin, a slip agent, and an anti-blocking agent (AB) (Abstract). Nummila discloses the metal substrate being an aluminum alloy with a thickness of 180 to 280 microns [0038], thus disclosing an overlapping and encompassing range with the instantly claimed range of thickness. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
coextruding the adhesion layer and polymer layer onto the substrate, given that Nummila discloses extrusion coating in a coating line of the aluminum sheet by a layer of composition, which includes the adhesion layer [0203], and this would mean that the adhesion layer and surface layer are extruded together or at the same time (i.e. co-extruded) 
The polymer layer is interpreted as the surface layer and comprises an AB agent and a slip agent and a polypropylene ([0202-0203]; [0042-0043]). Nummila discloses that the PL serves as the surface layer i.e. outermost layer of the article [0042]. Nummila also discloses that the substrate is extrusion coated on both sides [0039]. Nummila discloses the AL comprising a maleic acid anhydride grafted polypropylene [0045]. Nummila discloses the PL (surface layer) comprising a polypropylene [0024], an AB [0032], and a slip agent [0025-0030], with the slip agent being polysiloxane like a polydimethysiloxane [0030], and the AB being silica [0114-0116]. Nummila discloses the polyolefin of the surface layer being polypropylene ([0062]; [0075]; [0081-00082]; [0108]). Nummila further discloses that the extrusion coating takes place at a temperature between 240oC to 280oC ([0054]; [0203]) thus forming an overlapping range with the claimed temperature range in the extrusion coating step. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Further, Nummila discloses that the COF (coefficient of friction) of the article (i.e. metalloplastic strip) is below 0.2 [0033], thus forming an overlapping range with the instantly claimed range of COF. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
Nummila further discloses cooling the article after extrusion coating by passing through chill rolls [0203 & 0052]. Nummila has further disclosed the article/strip being used in rigid food packaging such as cans [0049]. 
Nummila has not explicitly disclosed the aluminum alloy being an AA3000 or AA5000 series alloy with temper of H19 or H39, however it is known to use such alloys in packaging as disclosed by Levendusky. Further, Nummila has not explicitly disclosed a step of calendaring (i.e. pressing or passing through rolls after extrusion) and has not disclosed a heat treatment (i.e. reheating or post heating step) of heating the article/strip at a temperature between 120oC to 160oC, however these steps are also known from Levendusky and Sinsel. 
Levendusky is also drawn to the art of extrusion coating both sides of a metal strip with thermoplastic coatings, wherein the coated metal strip is used for packaging, such as cans (Abstract). Levendusky discloses a step of preheating prior to coating, wherein the metal strip is heated to a temperature (121oC to 260oC as disclosed by 
Further, Levendusky discloses the metal strip being an aluminum alloy AA5042 or AA5182 or AA3004, in a temper of H19 or H39, with a thickness as instantly claimed (Column 4, lines 14-21). Further, Levendusky discloses that the thermoplastic coating can be polypropylene (Column 4, lines 38-43). Levendusky discloses an extrusion coating process (Figures 1, 3 & 11), wherein the metal strip is extrusion coated and then a calendaring (i.e. rolling/pressing) process takes place which allows pressing of the extrusion coating against the strip and adjustment of thickness (Column 3, lines 15-28; Columns 5-6, lines 54-67 & 1-25). 
Levendusky further discloses a reheating process after calendaring, wherein the coated strip is heated (undergoes a heat treatment) (Column 3, lines 29-43; Columns 6-7, lines 61-67 & 1-2). Further, Levendusky discloses that the temperature for the reheating step is dependent on the particular polymer material which is applied as the coating (Column 3, lines 36-40). Thus, it would be obvious to an ordinarily skilled artisan to routinely optimize the reheating temperature based on the polymer material being coated, to arrive at the instantly claimed temperature range of 120oC to 160oC (MPEP 2144.05 (II)). Further, Levendusky discloses that the coated strip is cooled in a water bath after the reheating step (Column 3, lines 60-65). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, with the aluminum alloy being an AA3000 or AA5000 alloy with a 
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila with the calendaring (rolling/pressing) step as disclosed by Levendusky, in order to reduce final thickness of the coating and to press and enhance adhesion of the polymer to metal (Column 5-6, lines 65-67 & 1-15).
Finally, it would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, with step of heat treatment or reheating after extrusion and calendaring, as disclosed by Levendusky, to arrive at the instant invention, in order to uniformly heat the metal/plastic interface and consummate the bond of the plastic to the metal (Column 6, lines 61-67). Furthermore, with regards to the specific temperature of reheating/heat treatment, it would have been obvious to an ordinarily skilled artisan to have routinely optimized the temperature such that it is within the instantly claimed range, as Levendusky has disclosed that the desired reheating temperature is dependent on the particular polymer material being coated (Column 3, lines 36-39).
Generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
In the event the applicant disagrees with regards to the explanation as pertaining to the temperature of heat treatment, it is known to perform heat treatment/reheating to 
Sinsel is also drawn to the art of extrusion coating a metal strip on both sides (Abstract) used in manufacture of cans [0028-0029]. Sinsel discloses extrusion coating a polypropylene coating on the metal strip [0011 & 0023], and then calendaring (rollers 36) (Figure 1) [0012 & 0024], after which the coated strip is reheated (heater 32) at a temperature between 265oF (129oC to 343oC) to 650oF [0012 & 0024], which allows for the coating to bond to the substrate and enhances surface finishing [0012 & 0024]. The temperature of reheating as disclosed by Sinsel forms an overlapping and encompassing range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). After the reheating step, the coated strip is quenched or cooled in a fluid/water bath [0025 & 0013].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila and Levendusky, with the reheating temperature being between the instantly claimed range, as disclosed by Sinsel, to arrive at the instant invention, in order to obtain enhanced surface finishing of the coating [0012] and develop final adhesion characteristics of the coating [0024].
Further, with regards to the obtained article/strip being a of temper H48 and a coefficient of friction of 0.06 or less, Nummila has disclosed the coefficient of friction being below 0.2, which forms an overlapping range (see above). Further, it is noted that Nummila as modified by Levendusky and Sinsel, disclose substantially the same or In re Fitzgerald 205 USPQ594). In addition, the presently claimed properties would obviously have been present once the same or substantially the same product is provided by the same or substantially same method. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

In the event the applicant disagrees with the explanation as pertaining to the metalloplastic strip having H48 temper, it would have been obvious to have modified the metalloplastic strip to have H48 temper, in order to have the hardest temper and high tensile strength, as disclosed by Kaufman.
Kaufman is drawn generally to the art of aluminum alloys and their temper designations (Title). Kaufman discloses that the H4 temper is strain hardened and applies to products that are painted or lacquered (i.e. coated metalloplastic strip) (pg.17, ‘Subdivision of the Basic H tempers’). Thus, naturally the metalloplastic strip as obtained by the process of Nummila, Levendusky and Sinsel would result in a temper of H4, given it is subjected to heat during painting or lacquering operations. Further, Kaufman discloses that H48 temper is the hardest temper (pg.18, ‘Adding Additional Digits: H Temper’), and that the tensile strength increases when the temper is H48 (Table 5).
It would have been obvious to have modified the method of Nummila, Levendusky, and Sinsel, with the temper of the metalloplastic strip being H48, to arrive 
Furthermore, in the event the applicant disagrees with the interpretation of (co-)extrusion being optional, explicit prior art guidance is provided by Siemen, to coextrude an adhesion layer and surface layer.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruded with the polymer layer [0027]. In this instance the polypropylene layer is interpreted as the surface layer and the adhesion layer is interpreted as the instantly claimed adhesion layer. Siemen discloses that co-extrusion of the adhesion layer has multiple advantages, namely improving the adhesion characteristics of the surface layer to the aluminum strip [0014], and being a particularly economical method [0020] of producing the extrusion coating, since two working operations to apply the adhesion layer and the surface layer are not required [0014].
It would have been obvious to have modified the method of Nummila, Levendusky and Sinsel, and particularly the extrusion coating method of Nummila, to be a co-extrusion coating method of co-extruding surface and adhesion layers, as disclosed by Siemen, to arrive at the instant invention, in order to improve adhesion characteristics of the surface layer to aluminum strip [0014], and to have an economical method of extrusion coating the aluminum strip [0020].

oC to 260oC as disclosed by Levendusky) depending on a number of factors, particularly the polymer being applied to the strip (Column 2, lines 53-56). Given that Levendusky has disclosed that the temperature is dependent on a number of factors, and particularly the polymer being applied, it would then be within the purview and obvious to an ordinarily skilled artisan to modify/routinely optimize the preheating temperature to be within the instantly claimed range (MPEP 2144.05 (II)). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila with the step of preheating at the instantly claimed temperature range as disclosed by Levendusky, to arrive at the instant invention, in order to enhance performance such as bonding (Column 2, lines 46-49). 
In the event the applicant disagrees with the explanation as pertaining to the preheating temperature, it is known to preheat or undergo heat treatment to the metal strip prior to coating, at a temperature range as instantly claimed, as disclosed by Siemen.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruding with the polymer layer [0027]. Further Siemen discloses a degreasing (acidic degreasing) step prior to coating [0031]. Siemen discloses degreasing and then pickling in an acidic manner (i.e. acidic degreasing), and further discloses forming a conversion layer on the strip and then heating between 80-oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. Further the pickling process also serves as a chemical conversion process given that it forms a thin layer of aluminum oxide on the strip [0031]. Siemen discloses that an aluminum strip thus treated has adequate adhesion characteristic for the plastics material layer that is then extruded thereon [0032]. The heat treatment step of drying and activating a conversion layer on the aluminum strip serves as a preheating or heat treatment step for the aluminum strip, as it involves heating at approximately 80oC to 150oC. The temperature range as disclosed by Siemen is very close to the instantly claimed range, and the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the heat treatment step being performed at the instantly claimed temperatures, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip [0032].

Regarding claim 3, Levendusky has already disclosed the aluminum alloy being either AA3004 or AA5182 or AA5042 (see claim 1 rejection above).

Regarding claim 4, Nummila, has disclosed applying the PL layer (surface layer) to both sides of the substrate (see claim 1 rejection above) [0039].

Regarding claim 5, Nummila has already disclosed the Ab agent being silica (see claim 1 rejection above).

Regarding claim 6, Nummila has further disclosed the AB agent being silica in a weight composition of 0.5 to 10 wt.% of the surface layer composition [0116-0117].
 The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 7, Nummila has already disclosed the slip agent being a polysiloxane [0030] (see claim 1 rejection above).

Regarding claim 8, neither Nummila, Levendusky, nor Sinsel have explicitly disclosed surface treatment of the aluminum strip. This is known from Siemen.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruding with the polymer layer [0027]. Further Siemen discloses a degreasing (acidic degreasing) step prior to coating [0031]. Siemen discloses degreasing and then pickling in an acidic manner (i.e. acidic degreasing), and further discloses forming a conversion layer on the strip and then heating between 80-150oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. Further the pickling process also serves as a chemical conversion process given that it forms a 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the surface treatment step being performed prior to coating, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip.

Regarding claim 12, Nummilla has already disclosed Nummila also discloses that the substrate is extrusion coated on both sides [0039], i.e. on both the external and internal surfaces of the lid, as Nummilla has disclosed the article/strip being used in rigid food packaging such as cans [0049]. Further, Nummila discloses that the desired thickness of the adhesion layer and surface layer combined is about 11 microns, which falls within or at least is very close to the instantly claimed range [0202]. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). The courts have also held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 (I)).

Regarding claim 13, Nummilla has already disclosed Nummila also discloses that the substrate is extrusion coated on both sides [0039], i.e. on both the external and internal surfaces of the lid, as Nummilla has disclosed the article/strip being used in rigid food packaging such as cans [0049]. Further, Nummila discloses that the desired thickness of the adhesion layer and surface layer combined is about 11 microns, which falls within or at least is very close to the instantly claimed range [0202]. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 14, Nummila has already disclosed the slip agent being polydimethylsiloxane [0030] (see claim 1 rejection above).

Regarding claim 15, neither Nummila, Levendusky, nor Sinsel have explicitly disclosed surface treatment of the aluminum strip. This is known from Siemen.
Siemen is also drawn to the art of producing a coated aluminum strip wherein the coating is a thermoplastic polymer coating which is extrusion coated on the strip (Abstract). Siemen discloses the coating to be a polypropylene layer [0027] and also discloses an adhesion layer being coextruding with the polymer layer [0027]. Further Siemen discloses a degreasing (acidic degreasing) step prior to coating [0031]. Siemen discloses degreasing and then pickling in an acidic manner (i.e. acidic degreasing), and further discloses forming a conversion layer on the strip and then heating between 80-150oC (i.e. heat treatment being performed prior to coating on the aluminum strip) [0031]. Siemen further discloses that an anodizing process can be carried out. 

It would have been obvious to an ordinarily skilled artisan to have modified the method of Nummila, Levendusky and Sinsel, with the surface treatment step being performed prior to coating, as disclosed by Siemen, to arrive at the instant invention, in order to obtain adequate adhesion characteristics for the aluminum strip [0032].

Regarding claim 16, Nummila as modified by Levendusky and Sinsel have already disclosed the instant limitations. Nummila discloses an aluminum substrate with thickness in the instantly claimed range (see claim 1 rejection above). Levendusky discloses both the aluminum substrate being AA3000 or AA5000 series alloy and having a thickness in the instantly claimed range (see claim 1 rejection above). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 17, Nummila has disclosed the slip agent being present in a content of 0.05 to 8 wt.% of the composition of the surface layer [0160]. 
The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 19, Nummila as modified by Levendusky and Sinsel discloses the instant limitations. Levendusky discloses cooling in a water bath (see claim 1 rejection above). Sinsel also discloses quenching or cooling in a water bath (see claim 1 rejection above) ([0013 & 0025] of Sinsel).
It would have been obvious to an ordinarily skilled artisan to have modified the method Nummila, with the step of cooling or quenching by immersing in a water bath, as disclosed by Sinsel, since as such cooling in a water bath is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that there is no reason to combine the reheating step into the Nummilla reference. This is not found persuasive because the Levendusky provides explicit motivation, as does Sinsel (see claim 1 rejection above). 
Sinsel discloses a reheating step in order to obtain enhanced surface finishing of the coating [0012] and develop final adhesion characteristics of the coating [0024], and thus provides explicit motivation and advantages to a reheating step. 
Levendusky discloses a reheating step in order to uniformly heat the metal/plastic interface and consummate the bond of the plastic to the metal (Column 6, 
An ordinarily skilled artisan would look to the explicit advantages and motivations provided in both Levendusky and Sinsel and find it obvious to incorporate the reheating step at the claimed temperature range into the teachings of Nummilla, in order to avail of the said advantages and improvements.

Applicant argues on pages 7-10 that the combination of references does not teach reheating step c) of instant claim 1. This is not found persuasive, because both Levendusky and Sinsel disclose a reheating step. While Levendusky does not disclose the explicit temperature range, Levendusky provides reason and motivation for an ordinarily skilled artisan to routine optimize the reheating temperature. Levendusky discloses that the temperature for the reheating step is dependent on the particular polymer material which is applied as the coating (Column 3, lines 36-40). Thus, it would be obvious to an ordinarily skilled artisan to routinely optimize the reheating temperature based on the polymer material being coated, to arrive at the instantly claimed temperature range of 120oC to 160oC (MPEP 2144.05 (II)). Both Levendusky and Sinsel disclose that polypropylene can be used as the polymer of choice (see Column 4, lines 22-43 of Levendusky and [0023-0024] of Sinsel), further obviating or allowing an ordinarily skilled artisan to routine optimize the reheating temperature, since the materials disclosed by both references are the same or similar. As noted above, generally differences in concentration or temperature will not support the patentability of 
Regardless, Sinsel discloses a reheating step with the temperature range that is encompassing and overlapping the instantly claimed range. Sinsel discloses that the coated strip is reheated (heater 32) at a temperature between 265oF (129oC to 343oC) to 650oF [0012 & 0024], which allows for the coating to bond to the substrate and enhances surface finishing [0012 & 0024]. While it is noted that the range as disclosed by Sinsel is a large range, it does not take away from the fact that the range of Sinsel forms an overlapping and encompassing range with the instantly claimed range, and thus obviates the instantly claimed range. Further, as applicant has mentioned themselves, the criticality of success is determined by whether the slip agent is present or not (page 13-14 of Amendment), and thus, unless the criticality of the instantly claimed range can be shown, the range as disclosed by Sinsel meets the limitations. Furthermore, as noted above, Sinsel discloses an overlapping and encompassing range with the instantly claimed range.

Further applicant argues on pages 9-11 that the references motivate selection of higher heat treatment than claimed. Levendusky discloses a reheating temperature of between 121oC to 260oC (Column 2, lines 52-54) and thus also discloses an overlapping temperature range regardless of providing explicit motivation to routine optimize the reheating temperature range. Further, applicant argues that because Levendusky also discloses that the temperature is usually 200-260oC for reheating, it can be surmised based on the later description of the polymer being In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues on pages 11-12 that the references do not teach a pre-heating step before the coating step. This is found unpersuasive because Siemens and Levendusky both teach a pre-heating step (see claim 1 rejection above). Levendusky provides explicit teaching that would allow an ordinarily skilled artisan to routinely optimize the pre-heating temperature, while Siemens provides a temperature that is very close to the instantly claimed range, thus obviating it.

Applicant argues on pages 12-13 that Nummilla does not teach the COF as claimed. This is found unpersuasive because Nummilla teaches a COF of less than 0.2 [0033] which overlaps the instantly claimed COF range of less than 0.06. While the examples of Nummilla may not disclose a COF of less than 0.2, it does not take away from the fact that Nummilla discloses a COF for the article of less than 0.2, and this renders obvious the instantly claimed range of COF of less than 0.06. Further, Nummilla as modified by Levendusky, Sinsel, Siemens and Kaufmann, discloses the same or similar process as instantly claimed, and thus the product of that process would be expected to have the same or similar properties (see claim 1 rejection above). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues on pages 13-14 that the instantly claimed process leads to unexpected results. This is found unpersuasive because Nummilla as modified by Levenudsky, Sinsel, Kaufmann, and Siemen discloses substantially the same or similar process as instantly claimed, and thus the product as manufactured by that process would be reasonably expected to have similar or same properties. Further, as applicant themselves point out, the criticality of success is determined by whether a slip agent is present or not (page 14 of Amendment), and this is made clear by comparative examples of the instant specification, in that when there is no slip agent in the surface layer the COF is not sufficient. With this in mind, Nummilla has disclosed a slip agent in the surface layer, and thus the same or similar suitable COF as in examples 1 of instant specification can be reasonably expected. Further, as explained further below, example 1 of applicant is more detailed than the instant claim 1, and as such all aspects of example 1 and how changing them would affect the resulting properties would need to be looked at when trying to determine specifically the criticality of the reheating temperature range. Applicant must review if the results occur over the entire claimed range, see MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Regarding the applicants arguments in the Affidavit filed on 01/26/2022 (pages 2-5), applicant seems to be asserting that the temperature range for reheating is critical in the claimed properties being present, and points to Example 1 of instant application to oC and 160oC is important for controlling recrystallization of polypropylene and to improve the tribological properties of the metalloplastic surface (page 3 of affidavit), the criticality of the reheating temperature range as asserted is not shown adequately. It is also noted that as applicant themselves point out, it is important for the temperature to be moderate between 120oC to 160oC, however, the critical range as is being claimed by the applicant is 130oC to 140oC as shown in example 1, and not 120oC to 160oC as is being argued. Furthermore, as also pointed out above in the response section as pertaining to the arguments claiming unexpected results, there is not enough information provided to determine the criticality with the scope of protection sought. There are no data points which indicate or show the changes brought about by having the reheating temperature above or below the claimed range, such data would certainly provide more clarification as to the criticality of the claimed reheating temperature range. In essence, in order to determine criticality a showing of the performance at multiple data points above and below the reheating temperature range is needed, because only that can it be ascertained whether the reheating temperature range really plays as critical a role as is being asserted. Thus the showing is not commensurate with the scope of protection sought. 
Furthermore, Example 1, which is being pointed to as showing the criticality of the reheating temperature range and the claimed method steps leading to the claimed properties, is a lot more detailed than what is being claimed in instant claim 1. For example, the specific compositions of the surface layer, the specific methods of heating 
Furthermore, there is not enough information to determine whether the claimed properties are unexpected results and whether the reheating temperature range plays a critical role in the claimed properties. Specifically, Example 1, which follows the method as instantly claimed in claim 1, while being a lot more detailed than instant claim 1, does show the metalloplastic strip with the claimed properties, the comparative examples suggest the presence of the slip agent in the surface layer, rather than the reheating temperature range is the critical factor in obtaining the claimed properties. The comparative examples are performed using the protocols set in example 1 (i.e. the heating temperature ranges are the same), what is changed is the fact that there is either no slip agent present in the surface layer or that the weight% of the slip agent in the surface layer is changed, and this is what leads to the changed properties of the COF. Thus, based on the instant specification and the comparative examples, it would seem that what is critical is whether a slip agent is present in the surface layer or not and this is what is critical in obtaining the claimed properties. 
Lastly, as reiterated above, there is not enough information provided to determine the criticality of the claimed reheating temperature range with the scope of protection sought. Multiple data points at temperatures above and below the claimed reheating temperature ranges are not provided, and thus the criticality of the claimed reheating temperature cannot be determined. Furthermore, the comparative examples suggest that the critical factor in obtaining the claimed properties is whether or not a slip . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712